UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 09-4948


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBIN ANN BUNCH,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Louise W. Flanagan,
Chief District Judge. (5:09-cr-00076-FL-1)


Submitted:   September 21, 2010          Decided:   September 29, 2010


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


James B. Craven III, Durham, North Carolina, for Appellant.
George E. B. Holding, United States Attorney, Anne M. Hayes,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Robin     Ann     Bunch    appeals            the   district     court’s

imposition of a 120-month sentence and $6000 fine following her

guilty plea, pursuant to a written plea agreement, to possession

with intent to distribute more than five grams of cocaine base,

in violation of 21 U.S.C. § 841(a)(1) (2006).                     On appeal, Bunch

claims that the district court abused its discretion in imposing

a fine and argues that the 21 U.S.C. § 851 (2006) information of

prior conviction used to enhance her sentence is invalid.                          The

Government seeks enforcement of the appellate waiver in the plea

agreement to preclude Bunch’s challenge to the fine.                      Finding no

reversible      error,   we    affirm   Bunch’s        120-month       sentence;     we

dismiss Bunch’s appeal of her fine.

             We review a defendant’s waiver of appellate rights de

novo.      United States v. Blick, 408 F.3d 162, 168 (4th Cir.

2005).     “A defendant may waive [her] right to appeal if that

waiver is the result of a knowing and intelligent decision to

forgo the right to appeal.”             United States v. Amaya-Portillo,

423 F.3d 427, 430 (4th Cir. 2005) (internal quotation marks and

citation omitted); United States v. General, 278 F.3d 389, 400

(4th     Cir.   2002).        Generally,       if    the    district    court     fully

questions       the   defendant    about       the    waiver     during     the   plea

colloquy, the waiver is valid and enforceable.                    United States v.

Johnson, 410 F.3d 137, 151 (4th Cir. 2005).                      We will enforce a

                                           2
valid waiver so long as “the issue being appealed is within the

scope of the waiver.”          Blick, 408 F.3d at 168.

            Our review of the record leads us to conclude that

Bunch’s waiver was knowing and voluntary and that her challenge

to the fine falls within the scope of the waiver provision.

Because    Bunch’s     claim     is      barred   by    the    appellate       waiver

provision, we dismiss this portion of the appeal.

            Bunch also argues that the § 851 information used to

enhance her sentence is invalid because it was filed after the

criminal information but before the indictment.                     She contends

that she had not “waive[d] prosecution by indictment” under Fed.

R. Crim. P. 7(b), at the time the Government filed the § 851

information and, thus, that there was no charging document to

which the § 851 information would apply.                Because the Government

does not rely on the appellate waiver provision with respect to

this issue, we decline to sua sponte enforce the waiver.                          See

Blick, 408 F.3d at 168.

            A   person   is     not    subject    to   an   enhanced     punishment

based on prior convictions “unless before trial, or before entry

of   a   plea   of   guilty,     the     United   States      attorney    files   an

information     with     the     court     (and   serves      a   copy    of     such

information on the person or counsel for the person) stating in

writing the previous convictions to be relied upon.”                     21 U.S.C.

§ 851(a)(1).     The purposes of the § 851 information are to give

                                           3
the defendant notice and opportunity to object to the accuracy

of the information and to give her sufficient time to understand

the consequences of pleading guilty or going to trial.              United

States v. Williams, 59 F.3d 1180, 1185 (11th Cir. 1995).

          Although    Bunch   contends    that   the   Government   should

have refiled the § 851 information after the grand jury indicted

her in order for the information to be valid, we conclude that

it need not do so.    See United States v. Dickerson, 514 F.3d 60,

64 n.3 (1st Cir. 2008) (stating that government not required to

refile § 851 information after filing superseding indictment and

collecting cases adopting rule).         Here, the Government followed

the plain language of § 851 and filed the information before

Bunch entered her guilty plea.     See United States v. Cooper, 461

F.3d 850, 853-54 (7th Cir. 2006).           Moreover, the information

clearly met the purposes of § 851.          See Williams, 59 F.3d at

1185.

          Accordingly, we affirm Bunch’s 120-month sentence and

dismiss the appeal of the fine.        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                       AFFIRMED IN PART;
                                                       DISMISSED IN PART




                                   4